Larry Welch Director, Kansas Bureau of Investigation 1620 Tyler Topeka, Kansas  66612
Dear Mr. Welch:
As director of the Kansas bureau of investigation, you ask whether the sex offender registration requirement is applicable to persons who are convicted of a sex offense but who are not committed to the Kansas department of corrections.
The Kansas sex offender registration act, K.S.A. 1994 Supp.22-4901 et seq., requires persons convicted of specified sexually violent crimes to register with the sheriff of the county of such person's residence or temporary domicile within fifteen days of coming into that county.  K.S.A. 1994 Supp. 22-4902; 22-4904.  The act contains registration requirements for sex offenders who are discharged or paroled from a prison, hospital or other institution [K.S.A. 1994 Supp. 22-4905(a)] as well as for sex offenders who are released on probation, receive a suspended sentence, are sentenced to community corrections or released on postrelease supervision [K.S.A. 1994 Supp. 22-4905(b)].  The registration requirement extends:
  "(1) Upon the first conviction of a sexually violent crime, if not confined, for a period of 10 years after conviction, or, if confined, for a period of 10 years after paroled, discharged or released; or (2) upon a second or subsequent conviction for such person's lifetime."  K.S.A. 1994 Supp. 22-4906 (emphasis added).
The registration requirement is thus clearly applicable to persons convicted of a sexually violent offense whether the final disposition is commitment to a prison, hospital or other institution, sentence to community corrections, or release by way of probation, suspended sentence or postrelease supervision.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Camille Nohe Assistant Attorney General
CJS:JLM:CN:jm